Citation Nr: 9914431	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for Scheuermann's 
disease and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 31, 1973 to 
March 17, 1973.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which found that new and material evidence had not 
been submitted to reopen the appellant's claim for service 
connection for Scheuermann's disease and a nervous disorder.  
The appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  An unappealed October 1986 rating decision by the RO 
denied the appellant's claim for service connection for 
Scheuermann's disease on the basis that a back condition had 
not been shown in service or for several years thereafter, 
noting that the veteran had sustained a back injury post 
service.  

2.  An unappealed March 1996 rating decision by the RO denied 
the appellant's claim for service connection for a 
generalized anxiety disorder on the basis that a psychiatric 
condition was not present in service or otherwise related to 
service.  

3.  Evidence associated with the claims file since the 
October 1986 and the March 1996 rating decisions is 
cumulative or redundant.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, which denied the 
appellant's claim for service connection for Scheuermann's 
disease is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The March 1996 rating decision, which denied the 
appellant's claim for service connection for a generalized 
anxiety disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).   

3.  The evidence received since the October 1986 and the 
March 1996 rating decisions is not new and material, and the 
appellant's claims for service connection for Scheuermann's 
disease and for a generalized anxiety disorder have not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the appellant's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (Court) in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the 
appellant is not prejudiced by consideration by the Board by 
its initial analysis of his new and material claim under the 
new case law, and it is therefore not necessary to remand the 
case to the RO for further consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In October 1986, the RO denied the appellant's claim for 
service connection for Scheuermann's disease, and by a rating 
decision of March 1996, it denied the appellant's claim for 
service connection for a generalized anxiety disorder.  The 
appellant failed to file notices of disagreement, and did not 
otherwise appeal these decisions.  Accordingly, the October 
1986 and March 1996 decisions became final as outlined in 
38 U.S.C.A. § 7105 (West 1991) when the appellant failed to 
appeal these decisions within the statutory time limit.  As 
such, the claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

The Board would observe that the appellant's service medical 
records (SMRs) appear to have been inadvertently misplaced 
and are unavailable.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  See 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony or lay affidavits supporting 
his contentions.  See Dixon v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

Private and VA inpatient and out patient clinical treatment 
records dating from approximately June 1977 through July 1998 
have been submitted, and statements by social workers and the 
appellant's treating physicians have also been received.  In 
addition, the appellant has submitted numerous statements 
attesting to the onset of his disabilities, and he has been 
afforded numerous medical and psychiatric examinations, the 
reports of which are contained in the claims file.  The 
appellant also submitted a military DA Form 2496 dated in 
February 1973 showing that he had been erroneously inducted 
into the service due to having a pre-existing medical 
condition which would have precluded his entry into the 
service if such had been detected prior to entering service.  

The Board is unaware of the existence of any additional 
relevant evidence which is available, and concludes that it 
has met its duty to try to obtain alternate forms of 
evidence.  With respect to the appellant's misplaced SMRs, 
the Board would observe that the Court has held that the "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Black, 5 Vet. App. 233, 237 (1993).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the only duty to 
assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  New 
evidence can be material if that evidence provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.

The evidence considered by the RO in reaching its October 
1986 decision, which denied service connection for 
Scheuermann's disease, consisted of VA and private clinical 
treatment records dating from June 1977 through February 
1986.  The first diagnosis of Scheuermann's disease of record 
occurred in 1982, and the records note that the appellant had 
sustained a back injury in 1980.  None of the treatment 
records previously submitted show that the appellant's 
Scheuermann's disease had been incurred in or aggravated by 
his active service.  

The evidence considered by the RO in reaching its March 1996 
decision, which denied service connection for a generalized 
anxiety disorder, consisted of VA and private clinical 
treatment records dating from approximately June 1977 through 
March 1995.  These records showed that the appellant had been 
admitted for inpatient psychiatric treatment, beginning in 
1977.  His diagnoses over the period ranging from 1977 to 
1995 included a generalized anxiety disorder, first noted in 
1984, and mild mental retardation with personality and 
schizoid disorders.  None of the evidence submitted at that 
time included a medical opinion that the appellant's 
diagnosed generalized anxiety disorder had been incurred in 
or aggravated by his five weeks of active service.  

The appellant attempted to reopen his claims for service 
connection for Scheuermann's disease in January 1997, and 
appears to have attempted to reopen his claim for service 
connection for a generalized anxiety disorder in May or June 
1997.  Evidence submitted in support of the appellant's 
claims to reopen for service connection for Scheuermann's 
disease and for a generalized anxiety disorder consists of VA 
and private clinical treatment records dating from July 1989 
through July 1998 and personal statements by the appellant.  
Essentially, the appellant contends that he was not aware 
that he had any physical or mental problems prior to entering 
service, and that he now takes a great deal of medication and 
undergoes continuous therapy.  Therefore, he asserts, service 
connection for Scheuermann's disease and a generalized 
anxiety disorder is warranted.  

The Board has evaluated the evidence submitted by the 
appellant, and finds that it fails to address the issues of 
service connection for his claimed Scheuermann's disease and 
generalized anxiety disorder.  The evidence submitted in 
support of his claims to reopen only shows that he has 
received contemporaneous treatment with respect to 
Scheuermann's disease and an anxiety disorder, but fails to 
show any sort of service incurrence or aggravation.  Any 
reference to the appellant's Scheuermann's disease and 
anxiety disorder reflects findings and duplicate records 
previously considered by the RO in October 1986 and in March 
1996.  In short, the evidence is cumulative of evidence 
previously considered.  

In addition, lay statements by the appellant that he incurred 
Scheuermann's disease and a generalized anxiety disorder 
during his five weeks of active service do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the appellant is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions of medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  These statements 
from the veteran assert contentions previously considered and 
therefore are redundant.

After a review of the additional evidence submitted since the 
October 1986 and March 1996 final decisions, the Board finds 
that the appellant has failed to submit new or material 
evidence sufficient to allow reopening of his claims.  
Essentially, what was missing at the time of the October 1986 
and March 1996 decisions, and is currently lacking from the 
record, are medical opinions, supported by the medical 
evidence of record and a plausible rationale, that the 
appellant's Scheuermann's disease and anxiety disorder were 
incurred in or aggravated by his five-week period of active 
service.  In sum, the evidence submitted subsequent to the 
October 1986 and March 1996 rating decisions fails to address 
the bases for the original denials of the appellant's claims. 
Thus, as the evidence submitted is not "new and material" 
as contemplated by law, it does not provide a basis to reopen 
the appellant's claims for service connection for 
Scheuermann's disease and a generalized anxiety disorder.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


ORDER

New and material evidence not having been submitted, the 
appellant's claims for service connection for Scheuermann's 
disease and a generalized anxiety disorder have not been 
reopened, and such benefits remain denied.   



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

